ZIMMERMAN, Chief Justice,
concurring in the result:
I join in the majority’s disposition of this case, but I write separately to warn of the inevitable consequences occasioned by the court’s careful effort not to overrule Rollins v. Petersen, 813 P.2d 1156 (Utah 1991), and Nellsch v. Westland Ford, Inc., 646 P.2d 736 (Utah 1982) (per curiam), to the extent that those cases insulate those who leave keys in cars from liability for injuries resulting from a thief’s subsequent operation of the car.
Although the majority pretends to adhere to that traditional rule, today’s ruling allows any plaintiff who creatively alleges facts beyond the “run-of-the-mill” key-in-the-ignition situation to get to a jury for a determination of duty and proximate cause. By allowing plaintiffs to plead their way around the traditional rule, the court is creating a nightmare for counsel, trial courts, and appellate courts. Lawyers will be put to the test of guessing what particular circumstances must be pleaded to survive a rule 12(b)(6) motion, trial judges will have to determine which of the many facts relied upon by the majority in the present ease are necessary to satisfy our legal tests, and this court and the court of appeals will be faced with a predictably large number of appeals in which trial judges will have taken different views of the matter on similar facts. I see no real purpose to be served by this procession of difficulties.
To avoid these problems and because empirical facts have come to our attention— facts to which the majority only elliptieally alludes but which seem to determine the outcome of this case — suggesting that the traditional rule articulated in Rollins and Nellsch rests on unsound factual premises, I would overrule those cases and hold that any person who leaves a key in the ignition of a vehicle left in a public place is liable to anyone injured as a proximate result of the operation of the vehicle by a thief.
Some background is in order. As the majority recognizes, the traditional rule is grounded on the premises that (i) a car owner owes no duty to third persons injured by a thief and (ii) theft constitutes an independent, intervening criminal act that breaks the chain of causation between the negligence of the car owner and the plaintiffs injuries. However, because the validity of both of these legal premises hinges upon factual assumptions about the unforeseeability of the theft and of the thief s subsequent negligent operation of the car, cf. Steffensen v. Smith’s Management Corp., 862 P.2d 1342, 1346 (Utah 1993), factual assumptions that the majority appears to reject, the majority is led to conclude that plaintiffs should be given an opportunity to present evidence of foreseeability and, thereby, to prove that both duty and proximate causation exist in this case.
In arriving at this conclusion, the majority relies on empirical or “legislative” facts which suggest that when keys are left in a car, it is foreseeable that the car will be stolen and that the thief will negligently operate the car, causing injury to third persons.1 There is little doubt that the majority *1260has done this, as evidenced by its seemingly intuitive statements that “[o]bviously a vehicle is more likely to be stolen if it is unlocked and its key is in its ignition” and “[o]ther courts have observed that thief-driven vehicles often collide with third parties, causing injury and death.” Then, purporting to adhere to the traditional rule against liability, . the court concludes that in the instant case,, “the theft of the car and its negligent operation may have been foreseeable.”
I do not mean to criticize the majority’s rejection of the factual assumptions underlying the traditional rule, but I do take issue with its failure to openly explain that rejection and with its refusal to acknowledge that such rejection necessarily requires discarding the traditional rule for both legal and practical reasons, as I will explain.
In their brief before this court, plaintiffs cite several studies which, while not part of the record on appeal, present legislative facts which we can legitimately consider in formulating the rule of law appropriate to these sorts of situations. These studies reveal that (i) a car with keys left in it is much more likely to be stolen than a car without keys left in it, and (ii) the accident rate for stolen vehicles is much higher than the accident rate for the general public. Specifically, one study showed that in approximately twenty-five percent of all vehicle thefts, the ignition key was left in the vehicle. National Inst, of Law Enforcement and Crim.Just., U.S. Dep’t of Just., Preliminary Study of the Effectiveness of Auto Anti-Theft Devices 4-5 (1975), cited in Hill v. Yashin, 75 N. J. 139, 380 A.2d 1107, 1110 (1977) (noting that if one were to take into account those cases where there were no marks on the ignition lock, inferentially showing use of a key, the figure could rise to fifty-seven percent). That same study showed that the accident rate for stolen vehicles is at least forty-seven times the accident rate for the general public. Id. at 29. In addition, a 1966 study showed that about twenty-four percent of stolen cars were involved in accidents that year. Criminal Div., U.S. Dep’t of Just., National Auto Theft Prevention Campaign Pamphlet (1968), cited in Gaither v. Myers, 404 F.2d 216, 222 (D.C.Cir.1968).
Although these statistics were cited in plaintiffs’ brief and were argued to the court, defendant has made no effort to refute them. Defendant has not cited, nor have I found in my independent research, any evidence which contradicts these statistics or which suggests that they are no longer valid. Assuming they are a correct picture of how the world works,2 these statistics are very powerful and fundamentally undermine the assumptions upon which the traditional rule rests. They suggest that the existing state of the law is completely inconsistent with the actual increased risks associated with leaving keys in ears. For that reason, it is logically impossible to continue to sustain the traditional rule.3
*1261In operation, the traditional rule will be an empty promise after today’s ruling because the effect of the court’s ruling is to enable plaintiffs, through artful pleading, to avoid the traditional rule announced in Rollins and Nellsch. If we are going to bring the law into conformity with the empirical evidence, as the majority seems intent on doing, I would do so candidly. I would hold, as a matter of law, that when keys are left in the ignition of a vehicle in a public place, it is always foreseeable that the vehicle will be stolen and that a third person will be injured as a result of the thief s negligence. I would therefore overrule Rollins and Nellsch to the extent that they hold otherwise. This would avoid the prospect of the bench and bar struggling for years with trying to reconcile our ruling today with a traditional rule that is, de facto, left only as a pleading obstacle for the unwary and a source of work for appellate judges.

. Legislative facts are those which inform policy-making decisions, as opposed to adjudicative facts which are facts distinctive to a particular case. Robert E. Keeton, Judging 38-39 (1990); see also Utah R.Evid. 201 advisory committee's note. Stated another way, legislative facts are used to craft general rules of law, while adjudicative facts are used only to decide the particular case on trial and not for a more general purpose. Keeton, Judging, at 38-39. See generally Robert E. Keeton, legislative Facts and Similar Things: Deciding Disputed Premise Facts, 73 Minn.L.Rev. 1 (1988).
It is legitimate for a court to consider legislative facts without being restricted in any way by the rules of evidence. Utah R.Evid. 201 advisory committee’s note. The propriety of considering legislative facts in making policy decisions has been explained as follows:
There is always a danger in the superficial sociological musings of lawyers and judges who must perforce be relatively ignorant of the realities underlying the diverse situations with which they must deal and which they must try to understand. Yet, whether we explore the economic, political or social settings to which *1260the law must be applied explicitly, or suppress our assumptions by failing to take note of them, we cannot apply the law in a way that has any hope of making sense unless we attempt to visualize the actual world with which it interacts — and this effort requires judicial notice to educate the court.
A court's power to resort to less well known and accepted sources of data to fill in the gaps of its knowledge for legislative and general evidential hypothesis purposes must be accepted because it is essential to the judicial process.
Bulova Watch Co. v. K. Hattori & Co., 508 F.Supp. 1322, 1328 (E.D.N.Y.1981).


. Interestingly, the United States Department of Transportation has apparently recognized the chain of causation these studies evidence. It has enacted a regulation requiring certain vehicles to be equipped with a warning device which is activated whenever the key has been left in the ignition and the driver’s door is opened. 49 C.F.R. § 571.114(S4.5) (1994). The stated purpose of this requirement is “to reduce the incidence of crashes resulting from unauthorized operation of a motor vehicle.” Id. at § 571.114(S1).


. I am not suggesting that these studies are so solid in their contradicting the factual assumptions underlying the traditional rule that its being discarded is inevitable. I have elsewhere noted the care, with which courts should approach legislative facts. State v. Young, 853 P.2d 327, 412 (Utah 1993) (Zimmerman, J., concurring and dissenting). However, given the absence of contradictory studies, defendant's failure to even challenge the studies cited by plaintiffs, and the very restrictive nature of the traditional rule, I think the court is justified in relying on these studies in rejecting the traditional rule. Cf. Keeton, Judging at 42.